Order entered January 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01293-CV

                               JAMES A. WALTER, Appellant

                                               V.

              21ST CENTURY INSURANCE COMPANY, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-08240-A

                                           ORDER
       The Court has before it appellant’s January 23, 2013 request for extension of time to file

his amended brief. The Court GRANTS the motion and ORDERS that the amended brief

tendered by appellant on January 23, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE